ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11, seeking the immediate temporary suspension from practice of PHILIP J. BATTAGLIA of CLIFTON, who was admitted to the bar of this State in 1981, and good cause appearing;
It is ORDERED that PHILIP J. BATTAGLIA is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PHILIP J. BATTAG-LIA pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown; and it is further
ORDERED that PHILIP J. BATTAGLIA be restrained and enjoined from practicing law during the period of suspension; and it is further
ORDERED that PHILIP J. BATTAGLIA comply with Rule 1:20-20 dealing with suspended attorneys.